          Case 7:20-mj-08834-UA Document 1 Filed 08/19/20 Page 1 of 5



          /s/
Approved: ________________________________
          JEFFREY C. COFFMAN
          Assistant United States Attorney

Before:      THE HONORABLE LISA MARGARET SMITH
             United States Magistrate Judge
             Southern District of New York
- - - - - - - - - - - - - - - -          X
- -
UNITED STATES OF AMERICA                         COMPLAINT
                                         :
                                                 Violation of 21
           - v. -
                                         :       U.S.C. §§ 846
MARK A. MARTIN,
                                         :       COUNTY OF OFFENSE:
       a/k/a “Meaty,”
                                                 WESTCHESTER
                                         :
                        Defendant.
                                                 20 MJ 8834
- - - - - - - - - - - - - - - -          X

SOUTHERN DISTRICT OF NEW YORK, ss.:

          RICHARD J. LIGHT, being duly sworn, deposes and says
that he is a Task Force Officer (“TFO”) with the Drug Enforcement
Administration (“DEA”), and charges as follows:

                                 COUNT ONE
                          (Narcotics Conspiracy)

     1.   From in or about October 2019, through on or about August
18, 2020, in the Southern District of New York and elsewhere, MARK
A. MARTIN, a/k/a “Meaty,” the defendant, and others known and
unknown, intentionally and knowingly did combine, conspire,
confederate, and agree together and with each other to violate the
narcotics laws of the United States.

     2.   It was a part and an object of the conspiracy that MARK
A. MARTIN, a/k/a “Meaty,” the defendant, and others known and
unknown, would and did distribute and possess with the intent to
distribute controlled substances, in violation of 21 U.S.C.
§ 841(a)(1).

     3.   The controlled substances that MARK A. MARTIN, a/k/a
“Meaty,” the defendant, and others known and unknown, conspired to
distribute and possess with intent to distribute were: 280 grams
and more of mixtures and substances containing cocaine base, in
       Case 7:20-mj-08834-UA Document 1 Filed 08/19/20 Page 2 of 5



violation of 21 U.S.C. § 841(b)(1)(A), and mixtures and substances
containing a detectable amount of cocaine, in violation of 21
U.S.C. § 841(b)(1)(C).

          (Title 21, United States Code, Section 846).

          The bases for my knowledge and for the foregoing charge
is, in part, as follows:

     4.   I am a TFO with the DEA, and a member of DEA’s
Westchester Tactical Diversion Squad (the “TDS-WC”). I have been
personally involved in the investigation of this matter.       This
affidavit is based upon my personal participation in the
investigation of this matter, my conversations with law
enforcement officers, witnesses and others, as well as my
examination of reports and records.      Because this affidavit is
being submitted for the limited purpose of establishing probable
cause, it does not include all the facts that I have learned during
the course of my investigation. Where the contents of documents
and the actions, statements and conversations of others are
reported herein, they are reported in substance and in part, except
where otherwise indicated.

     5.   Since approximately July 23, 2020, I and other members
of the TDS-WC have been investigating the distribution of
controlled substances by MARK A. MARTIN, a/k/a “Meaty,” the
defendant, in the area of Harrison, New York. Based on my personal
involvement in this investigation, my conversations with a DEA
confidential source (“CS-1”), and my conversations with other
members of the TDS-WC involved in the investigation, including
another DEA TFO operating in an undercover capacity (“UC-1”), I
am aware of the following:

      UC-1’s July 23, 2020 Purchase of Cocaine From MARTIN

          a.   On July 23, 2020, I and other members of the TDS-
WC established surveillance in the area outside an apartment in
Yonkers, New York (“Apartment-1”), where UC-1 was to meet a man,
for the first time, for the purpose of purchasing cocaine. While
UC-1 waited in a car outside Apartment-1, I observed an Uber
vehicle arrive outside Apartment-1.        A black male, whom I
identified as MARK A. MARTIN, based upon a prior booking photograph
and a Facebook account in his true name, exited a rear door of the
car.

          b.  UC-1 and MARTIN entered Apartment-1. A few minutes
later, in exchange for $400, UC-1 purchased from MARTIN
approximately four grams of a white powdery substance that

                                   2
       Case 7:20-mj-08834-UA Document 1 Filed 08/19/20 Page 3 of 5



subsequently field tested positive for cocaine, contained in a
plastic bag.

      UC-1’s July 24, 2020 Purchase of Cocaine From MARTIN

          c.   On July 24, 2020, I and other members of the TDS-
WC established surveillance in the area of Apartment-1, where UC-
1 was to purchase additional cocaine from MARTIN.

          d.   UC-1 entered Apartment-1, and was greeted by
MARTIN. UC-1 followed MARTIN into the kitchen area, where UC-1
observed MARTIN to be “cooking” cocaine into cocaine base.    In
exchange for $300, UC-1 then purchased from MARTIN approximately
three grams of a white powdery substance that subsequently field
tested positive for cocaine, contained in a plastic bag.

                  UC-1’s August 1, 2020 Purchase
             of Cocaine and Cocaine Base From MARTIN

          e.   On August 1, 2020, I and other members of the TDS-
WC established surveillance in the area of Apartment-1, where UC-
1 was to purchase cocaine and cocaine base from MARTIN.

          f.   UC-1 entered Apartment-1, and was greeted by
MARTIN.   In exchange for $2,100, UC-1 purchased from MARTIN
approximately 14.5 grams of a white powdery substance that
subsequently field tested positive for cocaine, plastic bag, and
13.8 grams of a white chunky substance that subsequently field-
tested positive for cocaine base, both contained in plastic bags.

                  UC-1’s August 4, 2020 Purchase
      of Cocaine, Cocaine Base, and Xanax Pills From MARTIN

          g.    On August 4, 2020, I and other members of the TDS-
WC established surveillance in the area of Apartment-1, where UC-
1 was to purchase additional cocaine from MARTIN.

          h.   Later on August 4, 2020, MARTIN sent a text message
to UC-1 stating that MARTIN was in White Plains, and the two agreed
to meet in the vicinity of Gardella Park.

          i.   I and other members of the TDS-WC established
surveillance in the area of Gardella Park, near 201 Ferris Avenue,
White Plains, New York, where I observed MARTIN sitting on a bench.

          j.   UC-1 then called MARTIN via cellphone.      MARTIN
directed UC-1 to drive up Ferris Avenue. When UC-1 parked his car
in front of 201 Ferris Avenue, MARTIN entered the front passenger


                                   3
       Case 7:20-mj-08834-UA Document 1 Filed 08/19/20 Page 4 of 5



seat of UC-1’s car.    MARTIN stated to UC-1, in substance, that
MARTIN was not going to be at the other spot in Harrison any
longer, and that he had a new, better spot.        Thereafter, in
exchange for $2,500, UC-1 purchased from MARTIN approximately 15.3
grams of a white powdery substance that subsequently field tested
positive for cocaine, and 14.9 grams of a white chunky substance
that subsequently field-tested positive for cocaine base, both
contained in plastic bags, as well as 100 Xanax pills.

   UC-1’s August 11, 2020 Purchase of Cocaine Base From MARTIN

          k.   On August 11, 2020, I and other members of the TDS-
WC established surveillance in the area of an apartment in Yonkers,
New York (“Apartment-2”), where MARTIN had directed UC-1 to meet
MARTIN in order to purchase additional cocaine.

          l.    Once UC-1 arrived in his car near Apartment-2, UC-
1 attempted to make contact with MARTIN via cellphone call and
text message.    Approximately 20 minutes later, UC-1 received a
text from MARTIN to “come inside around the back of the building,”
and “Grey door.” UC-1 entered the gray rear door of the apartment
building in which Apartment-2 is located, saw a white door to his
left, knocked on the white door, heard MARTIN indicate that he
should enter, and entered Apartment-2, where he found MARTIN
sitting on a recliner. There, in exchange for $500, UC-1 purchased
from MARTIN approximately 5.6 grams of a white powdery substance
that subsequently field tested positive for cocaine, contained in
a plastic bag.

 August 18, 2020 Seizure of Cocaine and Cocaine Base From MARTIN

          m.    On the morning of August 18, 2020, I and other
members of the TDS-WC established surveillance in the area of
Apartment-2. At approximately 9:47 a.m., UC-1 sent MARTIN a text
message requesting 14 grams of powder cocaine and 40 grams of crack
cocaine.   UC-1 and Martin agreed upon a price of $3,950.        At
approximately 11:25 a.m., MARTIN sent UC-1 a message informing UC-
1 that he was ready. At approximately the same, I observed a black
Audi, occupied by a black male (“CC-1”), arrive and park
approximately one and a half blocks from Apartment-2. CC-1 exited
the car, went inside a bodega, came back out a short time later,
walked to the back of the apartment building in which Apartment-2
is located, and entered the gray metal door that leads to the door
to the white entry door of Apartment-2.     Less than two minutes
later, CC-1 exited the rear of the building through the gray metal
door, returned to the black Audi, and drove away.



                                   4
         Case 7:20-mj-08834-UA Document 1 Filed 08/19/20 Page 5 of 5



          n.   At approximately 5:04 p.m., UC-1 sent MARTIN a text
message requesting that MARTIN bring the narcotics to UC-1 in Dobbs
Ferry, New York. MARTIN responded by text message that he would
do so. At approximately 6:19 p.m., MARTIN informed UC-1 by text
message that he was on his way. At approximately the same time,
I observed MARTIN walk from the rear of the building in which
Apartment-2 is located, to the front of the building, and then
walk to and enter a waiting car bearing an UBER sticker in its
front window. I and other members of the TDS-WC stopped the car
after it drove away with MARTIN inside. MARTIN initially refused
my order that he exit the car. I and other members of the TDS-WC
removed MARTIN from the car. As I was working to place handcuffs
on MARTIN, I observed that he was holding a plastic bag in his
right hand.    That plastic baggie contained two other plastic
baggies, one of which contained approximately 14 grams of a white
powdery substance that subsequently field-tested positive for
cocaine, and the other of which contained approximately 40 grams
of a white chunky substance that subsequently field-tested
positive for cocaine base.

     6.   Following the arrest of MARK A. MARTIN, a/k/a “Meaty,”
the defendant, on or about August 18, 2020, I and another member
of the TDS-WC interviewed MARTIN. After waiving his Miranda rights
and agreeing to speak with us, among other things, MARTIN stated,
in sum and substance, that he has been distributing approximately
50 to 100 grams of cocaine base per week since October 2019, and
that he had obtained the powder cocaine and cocaine base seized
from his person on August 18, 2020, on consignment.


     WHEREFORE, deponent respectfully requests that MARK A.
MARTIN, a/k/a “Meaty,” the defendant, be imprisoned or bailed, as
the case may be.     /s/ Richard J. Light, cred # TF 11065, electronic signature placed by USMJ Lisa
                     Margaret  Smith with permission of the witness
                            _______________________________
                            Task Force Officer Richard J. Light
                            Drug Enforcement Administration


Sworn to before me this by reliable electronic means, specifically by FaceTime
19th
_____ day of August, 2020


__________________________________
THE HONORABLE LISA MARGARET SMITH
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK



                                          5
